Title: To James Madison from Robert C. Gardiner, 29 August 1803 (Abstract)
From: Gardiner, Robert C.
To: Madison, James


29 August 1803, Gothenburg. Wrote last on 6 Apr. and 2 Aug. Encloses “extracts of a tryal held before the Lord Mayor and Aldermen of this City” in which Gardiner acted as defendant on behalf of Captain Wadsworth, in support of “a Contract signed by two Swedish Seamen to perform a Voyage in the Brig Neutrality of Boston, where it was particularly specified that no Wages should be demanded or payed before the Voyage was performed.” Suggests that the fact be published that “Contracts signed by Swedish subjects abroad, are no longer in force after their arrival in any of the territories of His Swedish Majesty.” It is “repugnant” to Sweden “that any of its Subjects shall be employed in foreign service and if any foreigner shall entice or take any away, he is liable to having his Ship arrested and himself subjected to a heavy fine.” Suggests that as “the American trade to this Country is greatly increasing, Cases of this nature may frequently occur,” and so informs JM of the affair. Received “yesterday” a “pacquet” from the State Department with his appointment as consul, JM’s “standing Orders to Consuls and Vice Consuls, two blank Bonds and certain other instructions and Documents all of which shall be punctually attended to.” Is planning to travel to the U.S. “for a short time in order to arrange some Business.” Will leave “as Vice Consul, David Airth Esqr: a Gentleman of much respectability.” Expects to return to Sweden “early in the Spring.”
 

   
   RC (DNA: RG 59, CD, Gothenburg, vol. 1). 3 pp.; marked “(Triplicate)”; docketed by Brent as “enclosed in Mr Airth’s letter of Jany 2d 1804.” Enclosure not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:486.



   
   “Standing Instructions to American Consuls and Vice-Consuls,” 10 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:288–89).



   
   A full transcription of this document has been added to the digital edition.

